--------------------------------------------------------------------------------

Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”), made and entered into as of May 14,
2012, by and between EDWARD P. LOOMIS, JR., a resident of the State of Georgia
(“Employee”) and COLONY BANKCORP, INC., a Georgia corporation (“Employer”).
 
W I T N E S S E T H:


WHEREAS, Employee and Employer have had discussions for Employer to employ
Employee as President and Chief Executive Officer of Employer, and Employer and
Employee now desire to enter into a comprehensive employment agreement to set
forth the terms and conditions of Employee’s employment with Employer; and


WHEREAS, Employer and Employee each deem it necessary and desirable, for their
mutual protection, to execute a written document setting forth the terms and
conditions of such agreement;


NOW, THEREFORE, in consideration of the employment of Employee by Employer, of
the premises and the mutual promises and covenants contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


1.             Employment and Duties. Employer hereby employs Employee to serve
as Employer’s President and Chief Executive Officer and to perform such duties
and responsibilities as customarily performed by persons acting in such
capacities and such other duties as may be from time to time delegated to
Employee by the Employer’s Board of Directors. During the terms of this
Agreement, Employee will devote his full time and effort to his duties
hereunder. Employee will report directly to the Employer’s Board of Directors.
This Agreement shall replace all former oral or written agreements between
Employer and Employee.


2.             Term. The term of this Agreement is 24 months, beginning on the
effective date written above, unless the Agreement is earlier terminated as
provided for herein.


3.             Compensation. For all services to be rendered by Employee during
the term of this Agreement, Employer shall pay Employee an annual salary in the
amount of $245,000.00 (“Salary”), less normal withholdings, payable in equal
monthly or more frequent installments as are customary under Employer’s payroll
practices from time to time. Employer’s Board of Directors shall review
Employee’s Salary annually at the same time that other members of Employer’s
senior executive officers are reviewed, and the Board may, in its sole
discretion, adjust Employee’s Salary from year to year during the term of this
Agreement subject to the review of the compensation committee of the Employer’s
Board of Directors. The annual compensation adjustment (regardless of form) will
be determined after taking into account, among other things, changes in the cost
of living, Employee’s performance, and Employer’s performance. Notwithstanding
this paragraph, any action or review of Employee may be delegated by the Board
to an officer or an appropriate committee of the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Expenses. So long as Employee is employed under this Agreement,
Employee is entitled to receive reimbursement for, or seek payment directly from
Employer of, all reasonable expenses that are consistent with the normal policy
of Employer in the performance of Employee’s duties under this Agreement,
provided that Employee accounts for such expenses in writing.


5.             Employee Benefits. So long as Employee is employed under this
Agreement, Employee will be entitled to participate in all employee benefit
plans covering Employer’s senior executive officers, which shall include, for
example, the provision by Employer of life, health, and disability insurance
coverage for Employee and his family, as determined in the discretion of
Employer’s Board of Directors, and the participation by Employee in the
retirement plan offered by Employer to its senior executive officers.


6.             Vacation. Employee shall be entitled to take vacation in
accordance with Employer’s vacation policy for senior executive officers in
effect at the time the vacation is to be taken.


7.             In addition to the compensation provided above Employee shall
receive the following benefits:
 
(a)           Employee will be provided, at Employer’s expense, an automobile
suitable for Employee’s work-related travels, and Employee will be reimbursed
for reasonable and customary expenses incurred by Employee in operating and
maintaining such automobile; such expenses must be documented and submitted to
Employer at least once a month.
 
(b)           Employer shall reimburse Employee for dues paid to any fraternal
or civic organization, or other social club, of a kind customarily joined by a
person in Employee’s position.
 
 
2

--------------------------------------------------------------------------------

 
 
8.             Confidentiality. Employee will have access to confidential
information, trade secrets, and other proprietary information of vital
importance to Employer and will also develop valuable relationships with
customers, employees, and others who deal with Employer and who are valuable to
Employer. Employer requires as a condition to Employee’s employment that
Employee agree to certain restrictions on Employee’s use of the proprietary
information and valuable relationships developed during Employee’s employment
with Employer. In consideration of the terms and conditions contained in this
Agreement, the parties hereby agree as follows:


8.1           Employer and Employee mutually agree and acknowledge that Employer
may entrust Employee with highly sensitive, confidential, restricted, and
proprietary information concerning various Business Opportunities, customer
lists, and personnel matters. Employee acknowledges that he shall bear a
fiduciary responsibility to Employer to protect such information from use or
disclosure that is not necessary for the performance of Employee’s duties under
this Agreement, as an essential incident of Employee’s employment with Employer.


8.2           For the purposes of this Section, the following definitions shall
apply:
 
8.2.1           “Trade Secret” shall mean the identity and addresses of
customers of Employer, the whole or any portion or phase of any scientific or
technical information, design, process, procedure, formula, or improvement that
is valuable and secret (in the sense that it is not generally known to
competitors of Employer) and that is defined as a “trade secret” under Georgia
law pursuant to the Georgia Trade Secrets Act.


8.2.2           “Confidential Information” shall mean any data or information,
other than Trade Secrets, that is material to Employer and not generally known
by the public. Confidential Information shall include, but not be limited to,
Business Opportunities of Employer, the details of this Agreement, Employer’s
business plans and financial statements and projections, information as to the
capabilities of Employer’s employees, their salaries and benefits and any other
terms of their employment, and the costs of the services Employer may offer or
provide to the customers it serves, to the extent such information is material
to Employer and not generally known by the public.
 
8.2.3           “Business Opportunities” shall mean any specialized information
or plans of Employer concerning the provision of financial services to the
public, together with all related information concerning the specifics of any
contemplated financial services regardless of whether Employer has contacted or
communicated with such target person or business.
 
 
3

--------------------------------------------------------------------------------

 
 
8.2.4            Notwithstanding the definitions of Trade Secrets, Confidential
Information, and Business Opportunities set forth above, Trade Secrets,
Confidential Information, and Business Opportunities shall not include any
information:


(i)          that is or becomes generally known to the public;


(ii)         that is already known by Employee or is developed by Employee after
termination of employment through entirely independent efforts;


(iii)        that Employee obtains from an independent source having a bona fide
right to use and disclose such information;


(iv)       that is required to be disclosed by law, except to the extent
eligible for special treatment under an appropriate protective order; or


(v)        that is approved for release by Employer’s Board of Directors.


8.3           Employee shall not, without the prior approval of Employer’s Board
of Directors, during his employment with Employer and for so long thereafter as
the information or data remains Trade Secrets, use or disclose, or negligently
permit any unauthorized person who is not an employee of Employer to use,
disclose, or gain access to, any Trade Secrets of Employer, its affiliates, or
of any other person or entity making Trade Secrets available for Employer’s use.


8.4           Employee shall not, without the prior written consent of Employer,
during his employment with Employer and for a period of 24 months thereafter as
long as the information or data remains competitively sensitive, use or
disclose, or negligently permit any unauthorized person who is not employed by
Employer to use, disclose, or gain access to, any Confidential Information to
which the Employee obtained access by virtue of his employment with Employer,
except as provided in Section 8.2 of this Agreement.
 
9.             Observance of Security Measures. While employed by Employer,
Employee is required to observe all security measures adopted to protect Trade
Secrets, Confidential Information, and Business Opportunities of Employer.
 
 
4

--------------------------------------------------------------------------------

 
 
10.           Return of Materials. Upon the request of Employer and, in any
event, upon the termination of his employment with Employer, Employee shall
deliver to Employer all memoranda, notes, records, manuals, or other documents,
including all copies of such materials containing Trade Secrets or Confidential
Information, whether made or compiled by Employee or furnished to him from any
source by virtue of his employment with Employer.


11.           Severability. Employee acknowledges and agrees that the covenants
contained in Sections 8 through 10 of this Agreement shall be construed as
covenants independent of one another and distinct from the remaining terms and
conditions of this Agreement, and shall be severable from every other contract
and course of business between Employer and Employee, and that the existence of
any claim, suit, or action by Employee against Employer, whether predicated upon
this or any other agreement, shall not constitute a defense to Employer’s
enforcement of any covenant contained in Sections 8 through 10 of this
Agreement.


12.           Specific Performance. Employee acknowledges and agrees that the
covenants contained in Sections 8 through 10 of this Agreement shall survive any
termination of employment, as applicable, with or without Cause, at the
instigation or upon the initiative of either party. Employee further
acknowledges and agrees that ascertaining and calculating damages in the event
of Employee’s breach of any covenant contained in Sections 8 through 10 of this
Agreement would be difficult, if at all possible. Employee therefore
acknowledges and agrees that Employer shall be entitled in addition to and not
in limitation of any other rights, remedies, or damages available to Employer in
arbitration, at law or in equity, upon submitting whatever affidavit the law may
require, and posting any necessary bond, to have a court of competent
jurisdiction enjoin Employee from committing any such breach.


13.           Termination. During the term of this Agreement, Employee’s
employment, including, except as otherwise provided in this Section 13, all
compensation, salary, expense reimbursement, and employee benefits, may be
terminated as follows:


13.1         At the election of Employer for Cause;


13.2         At Employee’s election, for Good Reason or upon Employer’s breach
of any material provision of this Agreement;
 
13.3         “Cause” shall mean (i) conduct by Employee that amounts to fraud,
dishonesty, gross negligence, or willful misconduct in the performance of his
duties; (ii) the conviction (from which no appeal may be, or is, timely taken)
of the Employee for committing a felony; (iii) initiation of suspension or
removal proceedings against the Employee by federal or state regulatory
authorities acting under lawful authority pursuant to provisions of applicable
federal or state laws or regulations that may be in effect from time to time;
(iv) the knowing violation of federal or state banking laws or regulations; or
(v) the willful failure or refusal to perform a duly authorized directive of the
Employer’s boards of directors.
 
 
5

--------------------------------------------------------------------------------

 
 
13.4         Upon Employee’s death, or, at the election of either party, upon
Employee’s disability as determined in accordance with the standards and
procedures under Employee’s then-current long-term disability insurance coverage
provided by Employer, or, if such disability insurance coverage provided by
Employer is not then in place, upon Employee’s disability resulting in inability
to perform the duties described in Section 1 of this Agreement for a period of
180 consecutive days.


13.5         At Employee’s election, upon delivery of 30-day written notice to
Employer, for any reason other than those set forth in Section 13.2 of this
Agreement.


13.6         “Good Reason” shall mean action taken by Employer that results in:


(i)             a material change in Employee’s status, offices, titles,
reporting requirements, or duties or responsibilities with Employer, as in
effect on the effective date of this Agreement.


(ii)            a reduction in Employee’s Salary and benefits, as in effect on
the effective date of this Agreement or as the same may be increased from time
to time, unless a similar reduction is made in salary and benefits of all
similarly situated officers of Employer; or


13.7         If this Agreement is terminated either (i) by Employer at any time
for any reason other than for Cause, (ii) by Employee for Good Reason or (iii)
upon Employer’s breach of this Agreement, then Employer shall pay to Employee as
Employee’s sole remedy any remaining portion of Employee’s Salary, as defined in
Section 3 of this Agreement, that is payable to Employee through the end of the
24-month term of this Agreement. Employer and Employee each acknowledge that
Employer is a TARP recipient as of the date of this Agreement’s execution,
meaning that the United States Department of the Treasury currently holds an
equity ownership interest in Employer and that, as a result, Employer is
currently subject to restrictions on executive compensation under federal law
that would forever prohibit the payment of the severance benefits described in
this Section 13.7 if, on the date of Employee’s termination of employment,
Employer remains a TARP recipient with obligations outstanding to the United
States Treasury Department. Further, Employer and Employee each acknowledge that
if Employer is subject to the provisions of Part 359 of the FDIC’s regulations,
which sets forth rules relating to the payment of certain severance benefits, as
of the date that any severance benefits are payable under this Section 13.7,
then Employer will be legally prohibited from paying any such benefits unless
and until the necessary regulatory approval has been received.
 
 
6

--------------------------------------------------------------------------------

 
 
13.8         If the Agreement is terminated either for Cause or by Employee
under Section 13.5 of this Agreement, Employee shall receive no further
compensation or benefits, other than any portion of Employee’s Salary and other
compensation accrued through the date of such termination.


14.           Notice. All notice provided for or required under this Agreement
shall be in writing and shall be deemed to be given when delivered in person or
deposited in the United States Mail, registered or certified, return receipt
requested, with proper postage prepaid and addressed as follows:
 
 
Employer:
Colony Bankcorp, Inc.

 
Attention:  Terry L. Hester, CFO

 
115 South Grant Street

 
Fitzgerald, Georgia 31750



 
With a copy to:
Edward J. Harrell

 
Stuart E. Walker

 
Martin Snow, LLP

 
240 Third Street

 
Macon, Georgia 31202-1606



 
Employee:
Edward P. Loomis, Jr.

1644 Bass Road, No. 1816
Macon, Georgia 31210
 
15.           Covenant Not to Solicit.


15.1         For purposes of this Section 15, Employer and Employee conduct the
following business in the following geographic areas:
 
 
7

--------------------------------------------------------------------------------

 
 
15.1.1                Employer engages in the banking business; originates,
closes, and sells loans; receives deposits and otherwise engages in the business
of banking that will continue (“Business of Employer”).


15.1.2                After the date of this Agreement, Employer will actively
conduct Business of Employer from its main office in Fitzgerald, Georgia (“Main
Office”), and in the geographic areas encompassed by over thirty locations in
the middle and south Georgia cities of Warner Robins, Centerville, Ashburn,
Leesburg, Cordele, Albany, Thomaston, Columbus, Sylvester, Tifton, Moultrie,
Douglas, Broxton, Savannah, Eastman, Chester, Soperton, Rochelle, Pitts, Quitman
and Valdosta, Georgia. (“Branches”).


15.1.3                 Employee has established business relationships and
performs the duties described in this Agreement in the geographic area covered
by circles having a radius of 50 miles from the Main Office or Branches of
Employer and its subsidiaries and will work primarily in such area while in the
employ of Employer.


15.2         Employee acknowledges that the loyalty of Employer’s employees is
vitally important to Employer’s business. Accordingly, Employee agrees that both
during the term of this Agreement and for a period of 12 months after the
termination of his employment with Employer for any reason, Employee will not
enter into, and will not participate in, any plan or arrangement to cause any
employee of Employer to terminate his or her employment with Employer, and,
Employee further agrees that, for a period of 12 months after the termination of
employment by any employee of Employer, Employee will not hire such employee in
connection with any business initiated by Employee or any other person, firm, or
corporation. Employee further agrees that information as to the capabilities of
Employer’s employees, their salaries and benefits, and any other terms of their
employment are Confidential Information and proprietary to Employer.


15.3         Employee agrees that both during the term of this Agreement and for
a period of 12 months after termination of his employment with Employer for any
reason Employee will not solicit any customers of Employer with whom Employee
had contact during his employment with Employer for the purpose of providing to
any such customers the same or substantially similar services that Employee
rendered to Employer’s customers while employed by Employer.
 
15.4         Employee and Employer shall periodically amend this Agreement by
updating the address referenced in Section 15.1.2 of this Agreement so that it
at all times lists the then current geographic area served by Employer for which
Employee performs the duties described in this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
15.5         The covenants contained in this Section 15 shall be construed as
agreements severable from and independent of each other and of any other
provision of this or any other contract or agreement between the parties. The
existence of any claim or cause of action by Employee against Employer, whether
predicated upon this or any other contract or agreement, shall not constitute a
defense to the enforcement by Employer of said covenants.


16.           Miscellaneous.


16.1         This Agreement constitutes and expresses the whole agreement of the
parties in reference to the employment of Employee by Employer, and there are no
representations, inducements, promises, agreements, arrangements, or
undertakings, oral or written, between the parties other than those set forth in
this Agreement.


16.2         This Agreement shall be governed by the laws of the State of
Georgia, without regard to any principles of conflict of laws under Georgia law.


16.3         Should any clause or any other provision of this Agreement be
determined to be void or unenforceable for any reason, such determination shall
not affect the validity or enforceability of any clause or provision of this
Agreement, all of which shall remain in full force and effect.


16.4         This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their successors and assigns. This Agreement shall not be
assignable by any other parties hereto without the prior written consent of the
other parties.


16.5         This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute but a single instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
Employer:
 
Employee:
         
COLONY BANKCORP, INC.
              BY:          
GENE WALDRON
 
EDWARD P. LOOMIS, JR.
   
Chairman of the Board of Directors
     


 
9

--------------------------------------------------------------------------------